DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
New claim objections
New 35 U.S.C. § 103 rejection 

Claim Objections
Claims 1-5 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The limitation “the corresponding slide rail” in the third to last line of the claim lacks antecedent basis. The examiner suggests amending to “each corresponding slide rail.”

Claims 2-5. These claims are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
 
Claim 1 is rejected under 35 U.S.C. § 103(a) over Natsume, U.S. Patent App. Pub. No. 2002/0074241 A1 in view of Kim et al., KR 10-2005-0063447 A, alternatively Shiramizu et al., U.S. Patent No. 5,543,030 [hereinafter Shiramizu], and alternatively Satoh et al., U.S. Patent App. Pub. No. 2003/0089618 A1 [hereinafter Satoh]. A human translation was used for Kim et al. [hereinafter Kim].
Regarding claim 1, the prior art’s teachings are noted in parenthesis at the end of the claim limitations. 
I. Natsume
An electrolysis ion water generator (apparatus for electrolysis of beverages; Natsume abstract, figs. 1, 3-4), comprising:	 a cathode electrolytic tank (reduction chamber in the bottom half of chamber 130b/c; Natsume [0025]-[0029], figs. 3-4) storing deionized water (this is material worked upon and is thus not limiting to the claimed generator; see MPEP § 2115), wherein the cathode electrolytic tank comprises a cathode electrolytic (negative electrode 210b/c; Natsume [0025]-[0029], figs. 3-4) plate (plate electrodes are common in the art so making the electrode shape into a plate would have been an obvious change in shape yielding the predictable result of having a suitable shape to electrolyze with; MPEP § 2144.04) in contact with the deionized water (cathode in contact with liquid, deionized water is material worked upon; Natsume figs. 3-4), which is disposed in the cathode electrolytic tank (in reduction chamber in the bottom half of chamber 130b/c; Natsume [0025]-[0029], figs. 3-4); 	 an anode electrolytic tank (oxidation chamber in the top half of chamber 130b/c; 
II. Regulation Module – Kim

Although Natsume does reference the acidity, alkalinity, and pH of the fluid. Natsume [0003]-[0004].
Kim teaches the use of an electrode moving apparatus comprising rails 2a & 2b to slide support fixtures 5a & 5b (i.e. grippers) to move the electrodes from side-to-side. Kim p. 9 last para. – p. 10 para. 2, fig. 2. Kim further teaches that controlling the space between the electrodes helps control the pH. Kim p. 6 last para., p. 11 last para., p. 12 para. 2, figs. 2-3.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Kim’s electrode moving apparatus to control the pH.
Moving the electrodes would necessarily adjust either electrode’s distance with the ion exchange membrane.
Alternatively, the “to adjust a distance between the cathode electrolytic plate and the ion exchange membrane or a distance between the anode electrolytic plate and the ion exchange membrane” recitation is functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished See id.
III. Regulation Module – alternatively Shiramizu
Alternatively to Kim’s motivation, Shiramizu teaches that moving the distance between the electrodes may be done to reduce the maximum voltage applied to the electrodes. Shiramizu col. 5 l. 61 – col. 6 l. 25, figs. 3-4.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Kim’s electrode moving apparatus to reduce the maximum voltage applied to the electrodes.
IV. Plate alternative teaching – Satoh
Alternatively to the previous teaching of “plate,” a person having ordinary skill in the art would recognize that electrodes must have some shape even though Natsume does not specify the shape. Satoh teaches that electrode plates are suitable shapes for water electrolysis. Satoh [0033]-[0034], fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s electrodes with Satoh’s plate shape to yield the predictable result of having a suitable electrode shape to electrolyze with.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Yamaguti et al., U.S. Patent No. 5,445,722 [hereinafter Yamaguti] and Achiwa, U.S. Patent App. Pub. No. 2009/0008263 A1.
Regarding claim 2:
I. Inlets - Yamaguti
Natsume does not explicitly teach the electrolysis ion water generator of claim 1, further comprising a flow control device coupled to a cathode electrolytic tank inlet . . . of the cathode electrolytic tank and coupled to an anode electrolytic tank inlet . . . of the anode electrolytic tank. 
However, Yamaguti teaches the use of a control device comprising a distributing valve 217 controlled by control unit 25 and electric conductivity sensor 117a and ORP sensor 117b in order to regulate the flow rate of fluid fed into the electrolyzer and to control the electrolytic degree of the fluid. Yamaguti col. 8 ll. 23-64, fig. 3.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Yamaguti’s control device in order to control flow rate fed into the electrolyzer and/or the electrolytic degree.
II. Outlets - Achiwa
Natsume does not explicitly teach the electrolysis ion water generator of claim 1, further comprising a flow control device coupled to . . . a cathode electrolytic tank outlet of the cathode electrolytic tank and coupled to . . . an anode electrolytic tank outlet of the anode electrolytic tank.

It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Achiwa’s flow quantity control valves in order to control the discharge flow rate.
 
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Greenburg, U.S. Patent App. Pub. No. 2004/0134862 A1.
Regarding claim 3, Natsume does not explicitly teach the electrolysis ion water generator of claim 1, wherein the cathode electrolytic tank comprises a pH meter module for measuring a pH value of the electrolysis ion water.  
Natsume does reference the acidity, alkalinity, and pH of the fluid. Natsume [0003]-[0004].
Greenberg teaches that a pH probe at the exit port of the cathode chamber may control the pH by the use of “a controlling device that throttles the DC power to the cell.” Greenberg [0023]. 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s generator with Greenberg’s pH probe at the cathode chamber to control pH.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Aldridge et al., U.S. Patent App. Pub. No. 2009/0242419 A1 [hereinafter Aldridge] and alternatively Yamaguti.
Regarding claim 4, Natsume does not explicitly teach the electrolysis ion water generator of claim 1, wherein the anode electrolytic tank comprises a concentration measurement module for measuring a concentration of the aqueous electrolyte solution.  
Aldridge teaches that the use of a temperature/conductivity sensor 12 in the anode tank 13 may be used to monitor the electrolyte concentration. Aldridge [0048], figs. 1-2. A person having ordinary skill in the art would then understand that the concentration would be determined from the temperature and conductivity. A person having ordinary skill in the art would also then recognize that measuring the concentration of electrolyte in the anode tank may be a suitable location to monitor.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with 

Alternatively, Yamaguti does teach the use of chloric system comprising an electrolyte solution such as NaCl to promote electrolysis. Yamaguti col. 4 ll. 22-30. Yamaguti’s chloric system also comprises the use of measuring electric conductivity (EC) which would then discharge chloric electrolyte solution SS to control the conductivity. Yamaguti col. 3 l. 50 - col. 4 l. 42, fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Yamaguti’s chloric system to promote electrolysis and then use Aldridge’s conductivity sensor in the anode chamber to yield the predictable result of being able to monitor the chloride conductivity and concentration.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Matsuyama et al., WO Int’l Pub. 2014/050865 A1. Matsuyama et al., U.S. Patent App. Pub. No. 2015/0259223 A1 [hereinafter Matsuyama] was used as a translation for Matsuyama et al., WO Int’l Pub. 2014/050865 A1. 
Regarding claim 5, Natsume does not explicitly teach the electrolysis nano ion water generator of claim 1, wherein the DC power supply module comprises a current detection unit for measuring a current value supplied by the DC power supply module.
However, Matsuyama teach that an ammeter/current sensor may be used to read current for current control. Matsuyama [0177]-[0179], fig. 9.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s generator with Matsuyama’s ammeter to read current for current control.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that Natsume fails to disclose different beverages. 
The Examiner respectfully submits that the deionized water is material worked upon and are thus not limiting to the claimed generator. See MPEP § 2115 ("[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."). Furthermore, Natsume’s beverage such as mineral water is an aqueous electrolyte solution or alternatively is also material worked upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794